Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 20, 2020

                                     No. 04-19-00793-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

                            Tanya WALKER and Adrian Segovia,
                                      Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI23121
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
        A motion to abate this appeal has been filed. The motion alleges the parties are
considering settling the underlying case. We take no action on the motion to abate, but on our
own motion, suspend the deadlines in this appeal for 60 days. Within 60 days of this order, we
order the parties to file either a motion to dispose of this appeal in accordance with the Texas
Rules of Appellate Procedure or a response explaining why such a motion has not been filed.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court